Coffey, J.
This was a' prosecution by the State against the appellee, by affidavit and information, for obtaining goods by false pretences. On motion of the appellee, the affidavit and information were quashed by the court below, and the State, by its prosecuting attorney, excepted.
The affidavit and information are quite lengthy, and no good purpose would be served by setting them out in full. They detail with great minuteness the • negotiations between the affiant, John Miller, and the appellee, Theodore Fields, which finally resulted in the exchange of a thirty-dollar horse for a four-dollar watch. That the affiant was the loser by the transaction is not to be doubted, but, we think, the facts set out fall far short of constituting a public offence. They may be sufficient to give the affiant a cause of action against the appellee for the difference in value between the watch, as represented, and its actual value, but they fall short *492of showing that felonious intent necessary to sustain a charge •of obtaining goods under false pretences. We do not think the court erred in quashing the affidavit and information in this cause.
Filed April 25, 1889.
Judgment affirmed.